Case 7:20-cv-00771-GEC-PMS Document 5 Filed 12/31/20 Page 1 of 3 Pageid#: 2




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

OADIS WILLIAM WHITE III,                                 )    CASE NO. 7:20CV00771
                                                         )
                  Petitioner,                            )
v.                                                       )    MEMORANDUM OPINION
                                                         )
WALLENS RIDGE STATE PRISON,                              )    By: Hon. Glen E. Conrad
                                                         )    Senior United States District Judge
                  Respondent.                            )

         Petitioner Oadis William White III, a Virginia inmate proceeding pro se, filed this

petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, apparently alleging that he is

confined on state court convictions that were unlawfully obtained. 1 Upon review of the record,

the court finds it appropriate to summarily dismiss the petition without prejudice because White

has not exhausted available state court remedies or stated any claim for relief.

         A federal court can entertain a petition for a writ of habeas corpus by a person who is in

custody “pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

Under 28 U.S.C. § 2254(b), however, a court can grant a habeas petition only if the petitioner has

exhausted the remedies available in the courts of the state in which he was convicted. The

exhaustion requirement is completed by seeking review of the claims, throughout the state court

system, to the highest state court with jurisdiction to consider the claims. See O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999).

         Under Virginia law, White could have filed a direct appeal to the Court of Appeals of

Virginia, with a subsequent appeal to the Supreme Court of Virginia. See Va. Code Ann.


         1
           White filed his petition in the United States District Court for the Eastern District of Virginia. Because
he was challenging convictions imposed by a court located in the western part of the Commonwealth, however, the
case was transferred to this court.
Case 7:20-cv-00771-GEC-PMS Document 5 Filed 12/31/20 Page 2 of 3 Pageid#: 3




§§ 17.1-406(A), 17.1-411. For claims not cognizable on direct appeal, White could have filed a

state habeas petition in the circuit court where he was convicted, with an appeal of an adverse

decision to the Supreme Court of Virginia. Va. Code Ann. §§ 8.01-654(A)(1), 17.1-406(B). In

the alternative, he could have filed a state habeas petition directly with the Supreme Court of

Virginia. Va. Code Ann. § 8.01-654(A)(1). By one of these routes, White must have presented

his claims to the Supreme Court of Virginia and received a ruling from that court to satisfy the

exhaustion requirement so that a federal district court could consider them on the merits under

§ 2254.

          White’s petition does not indicate that he has previously filed any appeal or habeas

corpus petition in the Supreme Court of Virginia, and court records online indicate that he has

not done so. Because he did not exhaust available state court remedies regarding any potential

habeas corpus claim, and because he does not clearly state any constitutional challenge to the

validity of his confinement under his state convictions, this court could not grant any habeas

corpus relief in response to this petition. Therefore, the court will dismiss White’s § 2254

petition without prejudice. An appropriate order will issue this day. Such a dismissal leaves

White free to file another § 2254 petition or petitions challenging his confinement under the state

court convictions, provided that any new petition clearly states claims for relief and facts to

support those claims. 2




        2
             White is advised that this federal petition also appears to be untimely filed under 28 U.S.C.
§ 2244(d)(1)(A) (requiring that petition be filed within one year after state court criminal judgment becomes final
upon expiration of opportunities for direct review). If White elects to file a future § 2254 petition in which he states
claims for habeas relief, he should also provide information and argument about why his claims should be
considered timely under some other subsection of § 2244(d)(1) or on the basis of equitable tolling.

                                                           2
Case 7:20-cv-00771-GEC-PMS Document 5 Filed 12/31/20 Page 3 of 3 Pageid#: 4




       The clerk is directed to send copies of this memorandum opinion and the accompanying

order to White.

                    31st day of December, 2020.
       ENTER: This _____


                                                 _________________________________
                                                 Senior United States District Judge




                                            3
